Citation Nr: 0411567	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  95-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected traumatic 
arthritis of the left knee.

2.  Entitlement to service connection for scoliosis as 
secondary to service-connected traumatic arthritis of the 
left knee.

3.  Evaluation of left knee traumatic arthritis, currently 
rated as 20 percent disabling.

4.  Evaluation of chronic strain, upper thoracic area and 
neck, currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The issues of an increased evaluation for chronic strain, 
upper thoracic area and neck and a total rating for 
individual unemployability based upon service-connected 
disabilities will be addressed in the remand portion of this 
decision.  These two issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  An etiological or causal relationship between the 
veteran's service-connected left knee traumatic arthritis and 
a right knee disorder has not been demonstrated.

2.  An etiological or causal relationship between the 
veteran's service-connected left knee traumatic arthritis and 
scoliosis of the spine has not been demonstrated.

3.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated.

4.  The veteran's impairment of the left knee has been shown 
to cause no more than moderate subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  Any current right knee disorder is not proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003).

2.  Any current scoliosis is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).

3.  The criteria for an evaluation in excess of 20 percent 
for left knee instability have been met, to the extent that 
the evidence warrants an additional 10 percent evaluation for 
traumatic arthritis of the left knee..  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 1992, 
February 1993, September 1993, August 1996, and May 1997 
rating determinations, the September 1993 SOC, and the 
September 1993, August 1996, May 1997, July 1999, and 
November 2002 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  In a June 
2003 letter, the RO informed the veteran of the VCAA.  It 
specifically notified him of what he needed to send, where he 
should send the information, how to contact VA, what was the 
status of his claim, how he could help VA, what the evidence 
had to show to support his claim, and how VA would help him 
obtain the evidence. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the requests for service connection and 
increased evaluations were received prior to the issue of the 
VCAA letter. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini.  On the other hand, 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
RO also issued a November 2002 SSOC which contained the 
regulations concerning the VCAA.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini  held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In addition to the June 2003 
letter, the veteran was also notified of the VCAA laws and 
regulations as part of the November 2002 SSOC.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

A review of the record demonstrates that the veteran 
requested service connection for a left knee disorder in 
November 1991.  

At the time of a November 1991 VA examination, the veteran 
reported having severe pain when climbing stairs and noted 
that his left knee would lock up on occasion.  He stated that 
any definite use of the leg caused pain.  

Examination revealed no redness or swelling.  Active and 
passive motion with the palm pressed against the front knee 
resulted in crepitation or a grating feeling to the palm.  
Flexion of both knees was to 140 degrees.  X-rays of the 
knees showed a haziness of the joint surfaces in the left 
knee as compared to the right knee.  A diagnosis of traumatic 
degeneration of the left knee joint was rendered.  

X-rays taken of the knees in January 1992 revealed no 
abnormalities.  

In a January 1992 rating determination, the RO granted 
service connection for traumatic degeneration of the left 
knee joint and assigned a 20 percent disability evaluation.  

At the time of a September 1993 VA examination, the veteran's 
left knee flexed to 130 degrees and his right knee flexed to 
140 degrees.  X-rays of the knees revealed no abnormalities.  
A diagnosis of traumatic degeneration of the left knee joint 
was rendered.  

At the time of an October 1996 VA examination, the veteran 
was noted to have walked into the room without any supportive 
or assistive device.  There was no gross swelling or 
deformity of the knees.  There was also no lateral 
instability or loose motion.  Range of motion for both knees 
was from 0 to 140 degrees.  X-rays of both knees revealed 
minimal osteoarthritis on the left and no pathological 
findings on the right.  A diagnosis of osteoarthritis of the 
left knee was rendered at that time.  The examiner noted that 
the veteran had no physical or x-ray findings with regard to 
the right knee.  

At the time of a November 1998 VA examination, the veteran 
reported that his knee would lock.  He also noted having 
progressive degenerative symptoms with instability.  He 
further indicated that the knee would swell and that it hurt 
most of the time.  He noted that he had been wearing a brace 
for the past year.  The veteran also indicated that he had 
had a popiteal cyst removed from behind his right knee in 
November 1996.  The veteran stated that at his worst he would 
rate his symptoms as 8 out of 10 with regard to pain, 
incoordination, incapacitation, weakness, fatigability, lack 
of endurance, and flare-ups.  At the least, he would rate his 
symptoms as 5 out of 10.  The examiner noted that these 
symptoms were purely subjective and could not be objectively 
quantified nor could they be effectively measured.  

Physical examination revealed that the veteran was wearing a 
Townshend brace over his pant leg.  He had a limp on the left 
leg.  The veteran was able to move in and out of the 
examining room chair without much difficulty.  He had slight 
difficulty getting off and on the examining room table.  He 
was able to remove his brace, his pants, and his shoes.  

Examination of the lower extremities revealed disuse atrophy 
in the entire left lower extremity as compared to the right.  
There was slight effusion in the right knee.  The left knee 
had no effusion.  There was no crepitation in either knee.  
There was anterior instability in the left knee with Lachman 
and drawer sign testing.  Both knees extended to 0 and flexed 
to 150 degrees.  X-rays revealed normal knees.  Diagnoses of 
postoperative status arthroscopy, left knee; anterior 
cruciate instability left knee, and degenerative joint 
disease of the left knee, were rendered.  

In June 2002, the veteran's representative requested that the 
veteran be afforded a VA examination to determine the nature 
and severity of his claimed disorders.  The veteran failed to 
report for his scheduled August 2002 VA examination without 
good cause.  

There has been no further correspondence received from the 
veteran with regard to requests for additional information.  


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).


Right Knee

As to service connection for a right knee disorder, the Board 
notes that the veteran's service medical records are devoid 
of any complaints of a right knee disorder.  There are also 
no reports of a right knee disorder in the years immediately 
following service.  Moreover, the veteran has not related his 
right knee problems to his period of service.  

As to the veteran's belief that his current right knee 
problems are related to his service-connected left knee 
disorder, the Board notes that he is competent to report 
symptoms he experiences; however, he is not qualified to 
render an opinion as to etiology of this disorder.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  In essence, 
his assertion that there is any relationship to a service-
connected disease or injury is not competent.  Moreover, 
there has been no competent medical evidence submitted 
relating any current right knee disorder to his service-
connected left knee disorder.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence shows that any right knee 
disorder is not related to the veteran's service-connected 
left knee arthritis.  Therefore, service connection is not 
warranted for a right knee disorder.  


Scoliosis

As to service connection for scoliosis, the Board notes that 
the veteran's service medical records are devoid of any 
complaints of scoliosis.  There are also no reports of a 
scoliosis in the year immediately following service.  
Moreover, the veteran has not related his scoliosis to his 
period of service.  

As to the veteran's belief that his current scoliosis is 
related to his service-connected left knee disorder, the 
Board notes that he is competent to report symptoms he 
experiences; however, he is not qualified to render an 
opinion as to etiology of this disorder.  See Espiritu v, 
Derwinski, 2 Vet. App. 492 (1992).  In essence, his assertion 
that there is any relationship to a service-connected disease 
or injury is not competent.  Moreover, there has been no 
competent medical evidence submitted relating any current 
scoliosis to his service-connected left knee disorder.  

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence shows that any scoliosis is not 
related to the veteran's service-connected left knee 
arthritis.  Therefore, service connection is not warranted 
for scoliosis.  


Left Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Service connection is currently in effect for traumatic 
degeneration of the left knee joint, which has been assigned 
a 20 percent disability evaluation under Diagnostic Code 
5258.  

A 20 percent evaluation is warranted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The Board notes that the veteran has been assigned the 
highest schedular disability evaluation under Diagnostic Code 
5258.  The criteria for an evaluation in excess of 20 percent 
for the left knee have not been met under Diagnostic Code 
5257.  

At the time of a September 1993 VA examination, there were no 
complaints or findings of left knee instability.  At the time 
of an October 1996 VA examination, the veteran was noted to 
have walked into the room without any supportive or assistive 
device.  There was also no lateral instability or loose 
motion. 

At the time of a November 1998 VA examination, the veteran 
reported that his knee would lock.  He also noted having 
progressive degenerative symptoms with instability.  The 
veteran indicated that he had been wearing a brace for the 
past year.  Physical examination revealed that the veteran 
was wearing a Townshend brace over his pant leg.  There was 
anterior instability in the left knee with Lachman and drawer 
sign testing. 

While the veteran was scheduled for an additional VA 
examination in August 2002 to determine the current nature 
and severity of his left knee disorder, he failed to report 
for the examination without good cause.  The examination 
could have provided material information with regard to 
rating the veteran's current claim.  

The Board is sympathetic to the veteran's beliefs that an 
increased evaluation is warranted; however, under this code, 
the objective medical evidence does not reveal that severe 
recurrent subluxation or lateral instability has been 
demonstrated.  

The Board notes that degenerative joint disease of the left 
knee has been demonstrated, warranting a 10 percent 
evaluation under Diagnostic Code 5010.  For an evaluation in 
excess of 10 percent under Diagnostic Code 5260, flexion must 
be limited to 30 degrees.  Diagnostic Code 5261 provides for 
a 20 percent rating where extension is limited to 15 degrees.  
The Board notes that veteran was shown to have at least 130 
degrees of flexion in his left knee at the time of each VA 
examination.  Extension has been reported to zero at the time 
of each VA examination.  The Board observes that the veteran 
was noted to have limitation of motion due to pain, but even 
with considering the pain, this would result in no more than 
a 10 percent disability being assigned. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 30 degrees of flexion.  The veteran is competent 
to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants an evaluation in excess of 10 percent for limitation 
of motion based upon the appropriate codes governing 
limitation of motion.  

As such, an evaluation in excess of 10 percent is not 
warranted under either Diagnostic Code 5260 or 5261.  Even 
when we accept that the functional impairment was reduced by 
pain, the veteran's actual range of motion and the functional 
use remained better than 30 degrees of flexion or 15 degrees 
of extension.

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his service-connected traumatic degeneration of the left 
knee.  There has also been no demonstration that his 
traumatic degeneration of the left knee joint interferes with 
his employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected traumatic degeneration of the 
left knee joint, and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" disability 
such to require referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service.


ORDER

Service connection for a right knee disorder is denied.  

Service connection for scoliosis is denied.  

An increased evaluation for left knee instability is 
warranted, to the extent that a separate 10 percent 
evaluation for traumatic arthritis of left knee is granted 
subject to regulations governing monetary benefits.  


REMAND

The Board notes that the RO, in a February 1993 rating 
determination, granted service connection for chronic strain, 
upper thoracic area and neck, and assigned a 10 percent 
disability evaluation.  In a September 1993 rating 
determination, the RO increased the veteran's disability from 
10 to 20 percent.  On a Form 9, dated in April 1993, the 
veteran expressed disagreement with the assigned disability 
evaluation.  The RO did not issue a statement of the case in 
response to the notice of disagreement.  The Board does note 
that the RO, in a May 1997 rating determination, increased 
the veteran's disability evaluation from 20 to 30 percent and 
assigned an effective date of April 22, 1996, as the date of 
the increase.  However, to date, there has been no SOC 
promulgated on this issue.  As such, this issue must be 
remanded to the RO for the issuance of a statement of the 
case.  Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro 
v. West, 136 F.3d1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998). 

With regard to the issue of a total rating based upon 
individual unemployability due to service-connected 
disabilities, the Board notes that based upon the actions 
taken by the Board with regard to the veteran's left knee 
disability and the unresolved issue of an increased 
evaluation for chronic strain, upper thoracic area and neck, 
this matter should be remanded to the RO for readjudication 
of this issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case covering the issue of 
entitlement to an increased evaluation 
for chronic strain of the upper thoracic 
area and neck, decided in a February 1993 
rating determination, which the veteran 
has disagreed with but for which he has 
not, as yet, been issued a statement of 
the case.  A statement of the case should 
be provided to the veteran and he should 
be advised of the requirements necessary 
to perfect a timely appeal.

2.  Thereafter, the RO should, after 
taking any action its deems appropriate, 
readjudicate the issue of a total rating 
based upon individual unemployability due 
to service-connected disabilities.  

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



